Exhibit 10.11
 


PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT ("Agreement"), dated August 28, 2009, is executed by and
among (A) IP Global Investors Ltd., a Nevada corporation (“Purchaser”); (B)
DANIEL KLAUS, an individual (“Klaus”); and (C) Hodgson Russ LLP, a law firm with
an address at 1540 Broadway, New York, New York 10036 (the “Collateral Agent”).
Purchaser is sometimes referred to herein as the “Pledgor,” Klaus is hereinafter
sometimes referred to as the “Secured Party,” and the Pledgor and the Secured
Party are hereinafter sometimes collectively referred to as the “Business
Parties.”
 
W I T N E S S E T H:
 
WHEREAS, Purchaser has issued to Secured Party an installment promissory note in
the amount of $225,000 dated of even date herewith (individually and
collectively, the “Note”); and
 
WHEREAS, as collateral security for the obligations of Purchaser under the Note
(the “Obligations”), Purchaser has agreed to (i) pledge to Secured Party up to
1,000,000 shares of the Class A Common Stock of FUND.COM INC., a Delaware
corporation (“the Company”) that was acquired by the Purchaser pursuant to a
Stock Purchase, Stock Redemption and Option agreement, dated of even date
herewith between, among other, Purchaser and Secured Party (the “Purchase
Agreement”); and
 
WHEREAS, all capitalized terms that are not otherwise defined in this Agreement
shall have the same meaning as are defined in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Pledge and Assignment of the Collateral.


(a)           As collateral security for the Obligations, Pledgor hereby pledges
to Secured Party, and creates in the Secured Party for its benefit, from the
date hereof through the date the Obligations have been fully and completely
satisfied, a first priority lien on and security interest in and to, all of
Purchaser’s right, title and interest in and to 1,000,000 shares of the Class A
Common Stock, $0.001 par value per share (“Common Stock”) of the Company that
was acquired by Purchaser pursuant to the Agreement (such 1,000,000 shares are
hereinafter referred to as the “Pledged Securities”), together with all proceeds
from the sale of the Pledged Securities, all dividends paid in respect of the
Pledged Securities and any property or securities delivered to the holder of the
Pledged Securities in respect thereof in the event of a merger or takeover of
the Company by a third party (collectively, together with the Pledged
Securities, the “Pledged Collateral”).


(b)           Simultaneous with the execution and delivery of this
Agreement,  Pledgor does hereby agree to execute and deliver to the Collateral
Agent:


(i)           any documents reasonably requested by Secured Party to perfect its
security interest in the Pledged Collateral, including, assignments separate
from the Pledged Securities substantially in the form of Exhibit A hereto,
undated and appropriately endorsed in blank, with respect to the Pledged
Securities,
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
(ii)           if legally required to perfect Secured Party’s security interest
in the Pledged Collateral, such financing statements as Secured Party and/or the
Collateral Agent may reasonably request with respect to the Pledged Collateral
(or, if execution by Pledgor is not required pursuant to the applicable Uniform
Commercial Code, Pledgor hereby authorizes the Collateral Agent to file all
financing statements deemed necessary by Secured Party to perfect the security
interests granted hereunder),


In addition,  Pledgor does hereby authorize the Collateral Agent to take such
other steps as Secured Party may from time to time reasonably request to perfect
Secured Party's security interest in the Pledged Collateral or any part thereof
under applicable law, and upon the occurrence and during the continuance of an
Event of Default (as defined in the Note) (“Event of Default”) to execute and
deliver on behalf of  Pledgor such other documents of transfer as Secured Party
or the Collateral Agent may from time to time reasonably require to enable
Secured Party to transfer the Pledged Collateral into the name of Secured Party
or the name of its nominee (all of the foregoing are hereinafter collectively
referred to as the "Assignments”).
 
2.           Definition; Security for Secured Obligation.
 
(a)           Unless otherwise defined in this Agreement, when used herein all
capitalized terms shall have the same meaning as such terms are defined in the
Purchase Agreement.
 
(b)           The Pledged Collateral secures the prompt and complete payment,
performance and observance of the Obligations.
 
3.           Pledged Collateral Adjustments. If during the term of this
Agreement:
 
(a)           any non-cash dividend or distribution, reclassification,
readjustment or other change is declared or made in the capital structure of
Company, or any option, warrant or similar instrument included within the
Pledged Collateral is exercised, or both, or
 
(b)           any subscription, warrants, options shall be issued in connection
with the Pledged Collateral,
 
then Pledgor shall (i) promptly deliver new, substituted and additional shares,
warrants, options, or other equity securities, issued by reason of any of the
foregoing, and all certificates and other instruments evidencing the same to
Secured Party to be held under the terms of this Agreement and shall constitute
Pledged Collateral hereunder, and (ii) promptly deliver to Secured Party or the
Collateral Agent such additional Pledged Collateral.
 


4.           Release of Pledged Collateral.


(a)           Upon confirmation from Secured Party that payment of a $45,000
monthly installment payment due to such Secured Party under the Note (each an
“Installment Payment”) has been paid in compliance with the Note,  (or based
upon receipt by the Collateral Agent of a bank confirmation of payment by wire
transfer of such Installment Payment having been made in compliance with the
Note), the Collateral Agent shall release to the Purchaser Pledged Securities
constituting 200,000 shares of Class A Common Stock of the Company (the
“Released Collateral”).  The Purchaser shall receive and retain good and
marketable title to the Released Collateral and, upon confirmation of each such
Installment Payment, as aforesaid, the applicable amount of the Released
Collateral shall no longer be subject to this Agreement or the pledge and
security interest granted hereunder.


(b)           Upon payment in full of the Note, all of the remaining Pledged
Collateral held under this Agreement shall be released to the Purchaser and this
Agreement shall terminate and be of no further force or effect.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           Remedies Following an Event of Default.


           (a)           Upon the occurrence and during the continuation of an
Event of Default, (as defined in the Note), upon not less than thirty (30)
calendar days prior written notice to Pledgor and the Collateral Agent, Secured
Party, may, at his option, request that the Collateral Agent transfer or
register the Pledged Collateral or any part thereof into his or their nominee's
name with or without any indication that such Pledged Collateral is subject to
the lien created hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, Secured Party may at any time exchange
certificates or other instruments representing or evidencing Pledged Collateral
for certificates or other instruments of smaller or larger denominations.


(b)           Upon the occurrence and during the continuation of an Event of
Default, in addition to having the right to exercise any right or remedy of a
secured party upon default under the New York State Uniform Commercial Code or
applicable law or at equity, Secured Party may, to the extent permitted by law,
subject to giving notice as set forth below, to Pledgor but without being
required to take or do any action (except as provided below):


(i) apply any cash held by it hereunder to the payment of Obligations; and


(ii) if there shall be no such cash or if the cash so applied shall be
insufficient to pay in full the Obligations, collect, receive, appropriate and
realize upon the Pledged Collateral or any part thereof, and/or sell, assign,
transfer, contract to sell or otherwise dispose of and deliver the Pledged
Collateral or any part thereof, in its entirety or in portions, at public or
private sale or at any broker's board, on any securities exchange or at any of
Secured Party places of business or elsewhere, for cash, upon credit or for
future delivery, and at such price or prices as Secured Party may deem best, and
Secured Party may (except as otherwise provided by law) be the purchaser of any
or all of the Pledged Collateral so sold and thereafter may hold the same,
absolutely, free from any right or claim of whatsoever kind.


(1) In the event of a sale as set forth in section 4(b)(ii) above, Secured Party
may, at any such sale, restrict the number of prospective bidders or purchasers
and/or further restrict such prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Party may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable state and federal securities and other laws.  Upon any such sale,
Secured Party shall have the right to deliver, assign and transfer the Pledged
Collateral so sold to the purchaser thereof.


(2) Pledgor hereby acknowledges that, notwithstanding that a higher price might
be obtained for the Pledged Collateral at a public sale than at a private sale
or sales, the making of a public sale of the Pledged Collateral may be subject
to registration requirements under applicable securities laws and other legal
restrictions, compliance with which would make a public sale of the Pledged
Collateral impractical.  Accordingly, Pledgor hereby agrees that private sales
made by Secured Party in good faith in accordance with the provisions of this
Section 4 may be at prices and on other terms less favorable to the seller than
if the Pledged Collateral were sold at a public sale, and that Secured Party
shall not have any obligation to take any steps in order to permit the Pledged
Collateral to be sold at a public sale.
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
(3) Each purchaser at any such sale shall hold the property sold, absolutely
free from any claim or right whatsoever, including any equity or right of
redemption of Pledgor, and Pledgor hereby specifically waives all rights of
redemption, stay or appraisal and other rights that Pledgor has or may have
under any law, regulation or statute now existing or hereafter adopted or
otherwise.  Secured Party shall give Pledgor not less than twenty (20) days
written notice of its intention to make any such public or private sale.  Such
notice, in case of a public sale, shall state the time and place fixed for such
sale, and, in case of a sale at broker's board, on a securities exchange, at one
or more of Secured Party’s places of business or elsewhere, shall state the
board, exchange or other location at which such sale is to be made and the day
on which the Pledged Collateral, or that portion thereof so being sold, will
first be offered for sale at such location.  Such notice, in case of a private
sale, shall state only the date on or after which such sale may be made.  Any
such notice given as aforesaid shall be deemed to be reasonable notification.


(4) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale.  At any sale the Pledged Collateral may be sold in one lot
as an entirety or in parts, as Secured Party may determine.  Secured Party shall
not be obligated to make any sale pursuant to any such notice.  Secured Party
may, without notice or publication, adjourn any sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Pledged Collateral on
credit or for future delivery, the Pledged Collateral so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Collateral so sold and, in case of
any such failure, such Pledged Collateral may again be sold upon like notice.


(g)           On any sale of any part of the Pledged Collateral, Secured Party
is hereby authorized to comply with any limitation or restriction in connection
with such sale that may be necessary in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser(s)
by any governmental authority or officer or court.


(h)           Pledgor hereby acknowledges, understands and agrees that
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.


(i)           Notwithstanding anything to the contrary, express or implied,
contained in this Section 4, following the occurrence and during the
continuation of any Event of Default, Secured Party may elect, as his sole and
exclusive remedy under the Note and this Agreement, to retain the Pledged
Collateral and not effect a sale of same (at either a public or private
sale).  In the event that a Secured Party elects to retain the Pledged
Collateral (as distinguished from deploying commercially reasonable efforts to
attempt to sell the Pledged Collateral, in which event this Section 4(i) shall
not be applicable) ,  all further obligations of the Pledgor to such Secured
Party under the Note shall be deemed to be fully paid and satisfied.


5.           Representations and Warranties.


(a) The Pledgor does hereby represent and warrant to Secured Party as follows:
 
          (1)           the Pledgor is, and upon delivery thereof and payment
therefore will be, the legal and beneficial owner of the Pledged Collateral
owned by the Pledgor, free and clear of any lien, except for the lien created by
this Agreement;


(2) The Pledgor has full power and authority to enter into this Agreement,
assign, deposit, pledge and grant a lien on or otherwise transfer all of its
rights in the Pledged Collateral free and clear of any liens; and,
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(3) The execution, delivery and performance of this Agreement and the Note  and
the consummation of the transactions contemplated hereby and thereby will not
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or instrument to
which  Pledgor is a party or is otherwise bound or is a beneficiary, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal, state and foreign securities laws and regulations and
regulations of any self-regulatory organizations to which Pledgor is subject)
applicable to Pledgor or by which any property or asset of  Pledgor is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a material adverse effect on the business, assets, properties or
financial condition of the Pledgor.  The Pledgor is not in default (and no event
has occurred which with notice or lapse of time or both could put the Pledgor in
default) under, and the Pledgor has not taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Pledgor is a Party or by which any property or assets of the Pledgor is
bound or affected, except for possible defaults as would not, individually or in
the aggregate, have a Material Adverse Effect, The Pledgor is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third Party, in order for the
execution, delivery or performance of any of its obligations under this
Agreement in accordance with the terms hereof or thereof, or to issue the Loan
in accordance with the terms hereof and the terms of the Note.  Any and all
consents, authorizations, orders, filings and registrations which the Pledgor is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.
 
(b) Secured Party does hereby represent and warrant to Pledgor as follows:
 
(1) The Secured Party has full power and authority to enter into this Agreement.


(2) The execution, delivery and performance of this Agreement and the Note and
the consummation of the transactions contemplated hereby and thereby will not
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or instrument to which
Secured Party is a Party or is otherwise bound or is a beneficiary, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal, state and foreign securities laws and regulations and regulations of
any self-regulatory organizations to which Secured Party is subject) applicable
to Secured Party or by which any property or asset of Secured Party is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).  The Secured Party is not in default
(and no event has occurred which with notice or lapse of time or both could
put  Secured Party in default) under, and  Secured Party has not taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which  Secured Party is a Party or by which any
property or assets of Secured Party is bound or affected.  The Secured Party is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency, regulatory agency,
self regulatory organization or stock market or any third Party, in order for
the execution, delivery or performance of any of his obligations under this
Agreement in accordance with the terms hereof or thereof, or to issue the Loan
in accordance with the terms hereof and the terms of the Note.  Any and all
consents, authorizations, orders, filings and registrations which Secured Party
is required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.
 

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
6.            Voting Rights.


(a)           During the term of this Agreement Pledgor shall have the right to
vote any Pledged Securities which form all or a portion of the Pledged
Collateral, to the extent such Pledged Securities may be voted, on all questions
presented to the holders of Company Common Stock, and the Collateral Agent will
deliver all necessary documents to allow the Pledgor to take such action upon
the Pledgor's request.


(b)           Notwithstanding the provisions of Section 6(a) above, upon the
occurrence and during the continuance of an Event of Default (as defined in the
Note),  Secured Party may immediately, at Secured Party's option, exercise all
voting and other consensual rights and powers pertaining to the Pledged
Collateral (to the extent it may vote). In such connection, the Business Parties
hereby agree that upon written notice to the Collateral Agent by Secured Party
that an Event of Default has occurred and is continuing, the Collateral Agent
shall deliver all proxies (if any) in its possession to Secured Party and any
other instruments, documents or agreements deemed reasonably necessary by
Secured Party to evidence the right to vote the Pledged Collateral as provided
hereunder, and the Pledgor agrees that they shall not be entitled to rescind,
revoke or otherwise modify Secured Party's vote executed in accordance with this
Section 6(b). Any and all Proxies executed by the Pledgor pursuant to this
Section 6 shall be deemed for all purposes to be a proxy coupled with an
interest and shall be irrevocable until the payment in full, in cash, of all
amounts due under the Obligations and performance of the other Obligations.
 
7.           Dividends and Other Distributions.  The Collateral Agent shall be
entitled to receive any and all dividends and other distributions paid in
respect of the Pledged Collateral which dividends and/or distributions shall be
deemed to be held in escrow if received by Secured Party and shall become part
of the Pledged Collateral upon receipt thereof.
 
8.           Transfers and Other Liens. Pledgor agrees that, except as otherwise
provided in Section 4 above, until all of the Obligations are paid in full, it
will not (i) sell or otherwise dispose of, or grant any option or other rights
with respect to, any of the Pledged Collateral without the prior written consent
of  Secured Party, or (ii) create or permit to exist any lien upon or with
respect to any of the Pledged Collateral, except for the lien created by this
Agreement.
 
9.            Private Placement Sale of Pledged Collateral.  Subject at all
times to the provisions of Section 10 below, in view of the fact that federal
and state securities laws may impose certain restrictions on the method by which
a sale of the Pledged Collateral may be effected after an Event of Default, the
Pledgor agrees that after the occurrence and during the continuance of an Event
of Default, Secured Party may, from time to time, attempt to sell all or any
part of the Pledged Collateral by means of a private placement restricting the
bidders and prospective purchasers to those who are qualified and will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, Secured Party may solicit offers to buy the Pledged Collateral, or
any part of it, from one or more investors deemed by   Secured Party, in its
reasonable judgment, to be financially responsible parties who might be
interested in purchasing the Pledged Collateral. The acceptance by Secured Party
of the highest and best offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral.


10.            Alternative Remedy.  Notwithstanding the provisions of this
Agreement, on and after the occurrence of an Event of Default, Secured Party may
(but shall not be obligated to) elect, in lieu of the remedies specified in
Section 4 to retain all of the Pledged Collateral as full and complete
liquidated damages for any amounts then due and owing by the Pledgor to Secured
Party under the Obligation and other Obligation.


11.            Termination.  This Agreement shall remain in full force and
effect until the Note shall have been indefeasibly paid in full. Upon the
termination of this Agreement as provided above (other than as a result of the
sale of the Pledged Collateral), this Agreement shall automatically terminate
and all liens and security interests created hereunder shall terminate and be
released.  Upon confirmation of payment in full of the Note, the Collateral
Agent shall (a) if any UCC-1 Financing Statements were previously filed, file
any UCC-3 Termination Statements releasing the lien and security interest
created by the Assignments, and (b) to the extent it then has possession of any
of the remaining Pledged Collateral, will deliver such Pledged Collateral and
the Assignments to the Pledgor.
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
12.            Agreements with and Duties of the Collateral Agent.


(a)           The Collateral Agent shall be under no duty to give the Pledged
Collateral held by it hereunder any greater degree of care than it gives its own
similar property.


(b)           If the Collateral Agent is permitted or required to deliver any of
the Pledged Collateral or pay money back to any Business Party or Business
Parties, such payment shall be made by check or by wire transfer, at the
Collateral Agent's sole discretion, unless the Collateral Agent shall have
received written notice from such Business Party or Business Parties of a new
and/or different postal address or unless this Agreement shall have provided
otherwise.  If payment is made by check or Pledged Collateral is to be
delivered, the same shall be mailed to the address specified by the Business
Party(s) in this Agreement (or to a new or different address subsequently
specified to Collateral Agent by writing from such Business Party(s)).
 
(c)           Whenever authorization shall be provided by the terms of this
Agreement for the payment or delivery of Pledged Collateral by the Collateral
Agent to one or more Business Parties and there is no express requirement
hereunder for written instructions from the applicable Business Party(s) before
such delivery is made, the Collateral Agent shall notify all Business Parties
and, in its sole discretion, may defer payment or defer return or delivery of
Pledged Collateral until such written requirement or consent is received from
all of the Business Parties (or, depending on the Collateral Agent’s
requirements, from less than all of them).  Where Collateral Agent determines to
so defer payment or delivery, the Collateral Agent shall give written notice to
the Business Parties of such determination.


(e)           It is expressly understood and agreed that under no circumstances
shall the Collateral Agent be required to pay or have paid to any Business
Party(s) any sum not representing proceeds from the sale of any Pledged
Collateral that may be delivered to the Collateral Agent.
 
(f)           It is intended that the duties and responsibilities of the
Collateral Agent shall be limited to ministerial duties and responsibilities to
the maximum extent permitted by law.  In keeping with that intent, it is agreed
that the receipt by Collateral Agent of Exhibit B, or an alternative written
instrument containing the substantive information or content that is in Exhibit
B (whether or not also including other information and content not inconsistent
with the request and approval of delivery or disbursement action proposed to be
taken by the Collateral Agent) shall, in the absence of actual knowledge by the
Collateral Agent of falsehood, fraud or other intentional or gross misconduct on
the part of any of the Business Parties that would render the proposed action
under the written instrument to be inappropriate, be full and sufficient
justification and authorization for the proposed payment or disbursement action
by the Collateral Agent.  Notwithstanding anything to the contrary, express or
implied, contained in this Agreement, if the Collateral Agent shall receive
written instructions from Secured Party in accordance with Alternative
Instructions 2 of Exhibit B (or words of similar import), the Collateral Agent
shall: (i) furnish a copy of such instructions to the Pledgor at the address
designated on Exhibit B (or any alternative address requested by the Pledgor in
writing), and (ii) take no action with respect to such written request until a
date which shall be not less than ten (10) Business Days following receipt of
such written instructions from  Secured Party.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(g)           The ministerial reliance by Collateral Agent on the written
instrument referred to in Section 12(f) shall be full and sufficient
justification and authorization, as stated in such Section, notwithstanding a
determination that Collateral Agent had certain specified discretionary inquiry
powers and opportunities that Collateral Agent did not pursue or that, absent
the provisions of Section 12(f) above, Collateral Agent had (or might have had)
fiduciary responsibilities to investigate before making any such payment or
disbursement and did not do so.
 
(h)           The Collateral Agent shall have no duty or responsibility to
enforce collection of any check delivered to it and subsequently dishonored, nor
shall Collateral Agent have any duty or responsibility to give notice to any
Business Party of such attempted payment and the subsequent dishonor thereof.
 
(i)           The Collateral Agent shall be entitled to rely upon the accuracy,
act in reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature (including copies of signature pages),
instrument or other document (in each case, whether a copy, facsimile or
original) which is given to the Collateral Agent pursuant to this Agreement,
without the Collateral Agent being obligated to undertake any action or
investigation to verify the truth or accuracy thereof -- unless the Collateral
Agent has actual knowledge that the document or other document, instruction,
certificate or signature is not accurate, truthful, authorized or genuine.  For
purposes of this Section 12(i), “Actual knowledge, or any other instance where
“knowledge” would be required (and, therefore, “actual knowledge” would be
required as a standard of “knowledge”)  shall consist of actual and conscious
apprehension and understanding, presently in the mind or consciousness of the
person acting for Collateral Agent (as opposed to knowledge previously known but
not currently remembered or consciously being thought about) and shall be
limited to such “actual knowledge” by an attorney in Collateral Agent’s firm who
is currently actively engaged in the management of the Collateral Agent and who
is made aware of the document, etc. that is the subject of this Section
12(i).  For purposes of this Agreement “knowledge” (being required to be “actual
knowledge”) shall not included knowledge of any other attorney or person in
Collateral Agent who is not directly involved in making decisions regarding, or
managing, the activities as Collateral Agent.  Knowledge by others within
Collateral Agent shall not be imputed to the persons described above for
purposes of determining whether “knowledge” or “actual knowledge” existed.
 
(j)          The Collateral Agent may consult with and act relative hereto upon
advice of counsel of its own selection in reference to any matter connected
herewith, and shall not be liable to any of the parties hereto, or their
respective legal representatives, heirs, successors and assigns, for any action
taken in good faith on the advice of counsel or for any mistake of fact or error
of judgment, or for any acts or omissions of any kind taken or made in good
faith unless caused by its willful misconduct or gross negligence.
 
(k)           The Collateral Agent shall not be responsible for, or have any
duty to inquire into, or be required to enforce any of the terms and provisions
of any document or agreement other than this Agreement.
 
(l)           Without limiting the foregoing, the Collateral Agent shall not be
responsible for, or have any duty to inquire into, monitor or enforce
obligations between any of the Business Parties as to (i) whether there was
support or justification for any such Business Party to act in accordance with
written instructions of such Business Party or any other Business Party in
attached Exhibit C or any written alternative acceptable to Collateral Agent
that included (with anything else) the material or content of Exhibit C or (ii)
whether any Business Party properly uses and applies funds received by it,
whether from the Collateral Agent or third parties, in accordance with the
provisions of this Agreement or other applicable documents.  Notwithstanding
anything to the contrary, express or implied, contained in this Agreement, if
the Collateral Agent shall receive written instructions from Secured Party in
accordance with Alternative Instructions 2 of Exhibit B (or words of similar
import), the Collateral Agent shall: (i) furnish a copy of such instructions to
the Pledgor at the address designated on Exhibit B (or any alternative address
requested by the Pledgor in writing) within one (1) business day following
receipt of such instructions, and (ii) take no action with respect to such
written request until a date which shall be not less than ten (10) Business Days
following receipt of such written instructions from Secured Party.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(m)           This Agreement sets forth exclusively the duties of the Collateral
Agent with respect to any and all matters pertinent hereto and no implied duties
or obligations shall be read into this Agreement against the Collateral Agent.
 
(n)           If the Collateral Agent shall be uncertain as to its duties or
rights hereunder or if it receives instructions with respect to the Pledged
Collateral or any funds that may be derived from the sale or transfer of any
Pledged Collateral, which, in the Collateral Agent’s sole discretion, it
determines to be in actual or potential conflict with this Agreement or other
instructions that it has received, the Collateral Agent shall be excused from
taking action that it might otherwise be required to take, and its sole
obligation shall be to keep safely all property held in escrow until the
uncertainty is resolved.  Such uncertainty can be resolved by written and signed
agreement among all affected Business Parties or by order or judgment of a court
of competent jurisdiction, naming the involved Business Parties as participants
in the action or proceeding brought to obtain judicial determination of the
involved uncertain duties and obligations.
 
Alternatively, the Collateral Agent may, in its discretion, seek judicial
determination of any dispute or uncertainty and/or deposit all of the Pledged
Collateral and any funds that may be derived from the sale or transfer of any
Pledged Collateral, in Court pursuant to proceedings under New York law.
 
(p)           The Collateral Agent makes no representation as to the validity,
value, genuineness or collectability of any portion or all of the Pledged
Collateral held by or delivered to it.
 
(q)           In the event that:
 
(i)           the Collateral Agent shall receive any conflicting or inconsistent
notices or instructions from any one or more of the Business Parties, or
 
(ii)           there shall be any disagreement between or among any of the
Business Parties, resulting in adverse claims or demands being made in
connection with the subject matter of this Agreement, or
 
(iii)           there shall be any disagreement between or among any of the
Business Parties and any other person, resulting in adverse claims or demands
being made in connection with the subject matter of this Agreement, or
 
(iv)           the Collateral Agent, in good faith, shall be in doubt as to what
action it should take hereunder,
 
then, and in any such event, Collateral Agent may, at its option, refuse to
comply with any notices, instructions, claims or demands on it, or refuse to
take any other action hereunder, so long as such disagreement continues or such
doubt exists, and in any such event, the Collateral Agent shall not become
liable in any way or to any person for its failure or refusal to act.  The
Collateral Agent shall be entitled to continue so to refrain from acting until
(A) the rights of all Business Parties or other third person(s) shall have been
fully and finally adjudicated by a court of competent jurisdiction or (B) all
differences shall have been adjusted and all doubt resolved by agreement among
all of the interested persons, and the Collateral Agent shall have been notified
thereof in writing signed by all such persons.  The Collateral Agent shall have
the option, after thirty (30) days’ notice to the Business Parties of its
intention to do so, to file an action in interpleader requiring the parties to
answer and litigate any claims and rights among themselves.
 
The rights of the Collateral Agent under this Section 12(q) are cumulative of
all other rights which it may have by law or otherwise.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(r)           The Collateral Agent does not have and will not have any interest
in the Pledged Collateral or any funds that may be derived from the sale or
transfer of any Pledged Collateral, but is serving only as escrow holder and has
only possession thereof.
 
(s)           The Collateral Agent’s duties and responsibilities shall be
determined only with reference to this Agreement.  The Collateral Agent is not
charged with any duties or responsibilities in connection with any other
document or agreement.
 
(t)           The Collateral Agent may execute any of its powers or
responsibilities hereunder either directly or by or through its agents or
attorneys and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder.
 
(u)           Each of Business Parties do hereby release the Collateral Agent
from any act done or omitted to be done by the Collateral Agent in good faith in
the performance of its duties hereunder, and each of Business Parties do hereby
jointly and severally agree to fully indemnify the Collateral Agent and its
directors, officers, employees and agents (the “Collateral Agent Indemnified
Parties”) for, and to hold each of them harmless from and against, any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent Indemnified Parties, arising out of
or in connection with the Collateral Agent entering into this Agreement and
carrying out its duties hereunder, including the reasonable costs and expenses
of defending itself from any claim or liability; provided, however, that the
Collateral Agent Indemnified Parties shall not be entitled to indemnification
hereunder for losses, liabilities and expenses caused by the willful misconduct,
fraud or gross negligence of any of the Collateral Agent Indemnified
Parties.  The agreements contained in this Section 12(u) shall survive despite
any termination of this Agreement or the resignation or removal of the
Collateral Agent.
 
(v)           The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).
 
(w)           Anything in this Agreement to the contrary notwithstanding, in no
event shall the Collateral Agent be liable for consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), regardless of
the form of action.
 
(x)           The Collateral Agent may resign at any time or be removed by the
written mutual consent of the Business Parties.  No resignation or removal of
the Collateral Agent and no appointment of a successor Collateral Agent,
however, shall be effective until the acceptance or removal of the Collateral
Agent in the manner herein provided.  In the event of the resignation or removal
of the Collateral Agent, the Business Parties shall in good faith agree upon a
successor Collateral Agent.  If the Business Parties are unable to agree upon a
successor Collateral Agent within fourteen (14) calendar days after receipt of a
notice of resignation or removal is given, the Collateral Agent may deposit the
Pledged Collateral and any funds delivered to the Collateral Agent from the sale
or transfer of any Pledged Collateral with a court of competent jurisdiction and
may petition, at the sole expense of the Business Parties, a court of competent
jurisdiction for the appointment of a successor Collateral Agent.  Any successor
Collateral Agent shall execute and deliver to the predecessor Collateral Agent
and the Business Parties an instrument accepting such appointment and the
transfer of the Pledged Collateral and any funds delivered to the Collateral
Agent from the sale or transfer of any Pledged Collateral and agreeing to the
terms of this Agreement, and thereupon such successor Collateral Agent shall,
without further act, become vested with all the estates, properties, rights,
powers and duties of the predecessor Collateral Agent as if originally named
herein.
 
(y)           Any law firm with which the Collateral Agent may merge or
consolidate shall be the successor Collateral Agent without further act.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(z)           At any time either the Pledgor or Secured Party can request the
Collateral Agent to resign, and if the Collateral Agent agrees to resign,
another Collateral Agent acceptable to each Secured Party shall be appointed as
Collateral Agent.
 
13.            Definitions.                      The singular shall include the
plural and vice versa and any gender shall include any other gender as the
context may require.
 
14.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Pledgor, Secured Party and their respective
successors and assigns. The Pledgor's successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Pledgor.
 
15.           GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANY STATE OTHER THAN THE STATE OF NEW YORK.
 
16.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Agreement shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
17.           Further Assurances. The Pledgor agrees that they will cooperate
with Secured Party and the Collateral Agent and will execute and deliver, or
cause to be executed and delivered, all such other assignments separate from
certificate, proxies, instruments and documents, and will take all such other
actions, including, without limitation, the execution and filing of financing
statements, as Secured Party or the Collateral Agent may reasonably request from
time to time m order to carry out the provisions and purposes of this Agreement.
 
18.           Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communications shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (and deemed to have been given) to the
address on record with the sending party and otherwise in accordance with and
subject to the terms of the Note. Any notices required or permitted to be given
hereunder shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a Business Party.
 
19.           Amendments, Waivers and Consents. No amendment to, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by Secured Party and the Pledgor, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
20.           Section Headings. The section headings in this Agreement are
inserted for convenience of reference and shall not be considered a part of this
Agreement or used in its interpretation.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
21.           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Any such counterpart which
may be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.
 
22.           Merger. This Agreement represents the final agreement of the
Pledgor and Secured Party with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Pledgor and Secured Party.
 
23. Expenses. In the event of an Event of Default, Purchaser shall pay to the
Secured Party the amount of any and all reasonable out of pocket expenses,
including the reasonable fees and expenses of its counsel, which the Secured
Party may incur in connection with the exercise or enforcement of any of the
rights of the Secured Party hereunder.
 
24. Entire Agreement.  This Agreement constitutes the entire agreement among the
parties and supersedes any prior agreement or understanding among them with
respect to the subject matter hereof.
 
25. Waiver of Jury Trial.  As a further inducement for the Secured Party to
enter into this Agreement and Purchaser hereby waives any right to trial by jury
in any legal proceeding related in any way to this Agreement and/or any and all
other documents related to this transaction.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor and Secured Party have each caused this
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
PLEDGOR:


IP GLOBAL INVESTORS LTD.






By: /s/ Meghann McEnroe_______________
Meghann McEnroe, Chief Executive Officer




SECURED PARTY:






/s/ Daniel Klaus________________________
DANIEL KLAUS






COLLATERAL AGENT:


HODGSON RUSS LLP






By: /s/ Stephen A. Weiss_________________
Stephen A. Weiss, Partner
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned, ______________________________, does hereby
sell, assign and transfer unto ,  the ____________ shares of Common Stock of
FUND.COM INC. (the “Pledged Securities”), standing in the name of the
undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint HODGSON RUSS LLP as Agent, as the undersigned's true and
lawful attorney, for it and in its name and stead, to sell, assign and transfer
all or any of the Pledged Securities, and for that purpose to make and execute
all necessary acts of assignment and transfer thereof; and to substitute one or
more persons with like full power, hereby ratifying and confirming all that said
attorney or substitute or substitutes shall lawfully do by virtue hereof.
 
Dated:                                                                   


 
IP GLOBAL INVESTORS LTD.
 


 
By:      _______________________________________________
 

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
LETTER OF INSTRUCTION


Hodgson Russ LLP
As Collateral Agent
1540 Broadway - 24th floor
New York, New York 10036


Re:           Pledge Agreement, dated August 28, 2009 among IP Global Investors
Ltd. (the Pledgor”), Daniel Klaus (“Secured Party”), and Hodgson Russ LLP
(“Collateral Agent”).


Gentlemen:


Reference is made to the above captioned Pledge Agreement.  Unless otherwise
defined herein, all capitalized terms shall have the same meaning as is defined
in the Pledge Agreement.


Alternative Instructions 1


Please be advised that all of the Obligation have been performed and/or paid in
full and you are hereby instructed to release all of the Pledged Collateral in
your possession to the Pledgor or as otherwise designated by Pledgor.


Alternative Instructions 2


Please be advised that an Event of Default under the Note and the Pledge
Agreement has occurred and is continuing, as a result of which you are hereby
instructed to release all of the Pledged Collateral in your possession to
Secured Party or as otherwise designed by Secured Party.


Very truly yours,


IP Global Investors Ltd.




By: _________________________________
_________________, Authorized Signatory




 ___________________________________
Daniel Klaus
 
 
 
Consent - 15 -

--------------------------------------------------------------------------------

 

 
EXHIBIT C


Names, Emails and signature(s) for:
 
Person(s) Designated to give Instructions to the Collateral Agent
 


 
If from the Pledgor:



Name
 
Email
 
Signature
IP Global Investors Ltd.
 
     
 
___________________________





If from Secured Party


Name
 
Email
 
Signature
 
Daniel Kraus
 
 
Daniel@musicnation.com
 
 
 
__________________________
 
___________________________



All instructions must include the signature of the person(s) authorizing said
instructions.
 
 
Consent - 16 -
 